NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GERELCO TRAFFIC CONTROLS, INC., a )
Florida corporation, and AMERISURE )
INSURANCE COMPANY,                 )
                                   )
             Appellants,           )
                                   )
v.                                 )                Case No. 2D18-3701
                                   )
STEPHANIE MING,                    )
                                   )
             Appellee.             )
                                   )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Hala Sandridge and Chance Lyman of
Buchanan Ingersoll & Rooney PC, Tampa,
for Appellants.

Christopher D. Codling and Robert D.
Sparks of Givens Givens Sparks, PLLC,
Tampa; and Raymond T. Elligett, Jr., and
Amy S. Farrior of Buell & Elligett, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, MORRIS, and SALARIO, JJ., Concur.